Citation Nr: 9927206	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-26706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to December 
1967.

This case was previous before the Board of Veterans' Appeals 
(Board) in August 1996, at which time it was REMANDED for 
additional development.  The case is now once more before the 
Board for appellate review.


REMAND

In July 1999, the veteran was asked to clarify his desire for 
a hearing before a Member of the Board.  In September 1999, 
there was received at the Board correspondence to the effect 
that the veteran wished to be scheduled for a hearing before 
a Member of the Board, presumably at his "local" Regional 
Office (RO), that is, the RO located in Los Angeles, 
California.  

In light of the aforementioned, and in accordance with the 
statutory duty to assist the appellant in the development of 
all evidence pertinent to his claim, the case is, once again, 
REMANDED for the following action:

The RO should take appropriate action to 
schedule the appellant for a hearing at 
the Los Angeles, California RO before a 
Member of the Board.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
claims folder.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












